EXHIBIT C

 
Return to Browse (/Directories/Browse.aspx?Type=COMPANY)

CPS iz

WWW. cps.conm.cn

Address:

Website:

Primary Contact
Name:

Primary Contact
Email:

Type:
Member Since:

Description:

Industry Segments:

Markets Served:

China Security & Protection Industry
Association

13F, Hang Tian Ke Ji Building
No. 16, Fucheng Road, Haidian
District,

Beijing, 100037

United States

http://www.21csp.com.cn (http://www.21csp.com.cn)

Non-Profit
01/01/2006

China Security and Protection Industry Association (CSPIA), is the trade umbrella
association for the professional security industry in the People’s Republic of China, founded
in December, 1992.

Access Control, Identity Management, IT and Cyber, Life Safety, Alarms & Intrusion, Video
Surveillance

Unspecified

Center of Excellence (https://www.securityindustry.org/knowledge-center/)

Member Resources (https://www.securityindustry.org/member-resources/)

Industry Standards (https://www.securityindustry.org/industry-standards/)

Industry Events Calendar (https://www.securityindustry.org/upcoming-events/events/)

Professional Development (https:/Awww.securityindustry.org/professional-development/)

fi. Vin wo
Return to Browse (/Directories/Browse.aspx?Type=COMPANY)
wixvision Hikvision USA Inc.

Address: 18639 Railroad St
City Of Industry, CA 91748-1317
United States
Website: http://us.hikvision.com/en (http://us.hikvision.com/en)
Primary Contact
Name:
Primary Contact.
Email:
Type: Manufacturer
Member Since: 06/02/2011
Description: Hikvision is the world’s leading supplier. of video surveillarice solutions.
Industry Segments: Video Surveillance
Markets Served: Aviation/Airports, Chemical-Facilities, Commercial, Corporate, Financial Institution, Food
Supply/Distribution, Gaming, Healthcare, Higher Edtication, Hospitality/Entertainrnent, K-12
Education, Port/Maritime, Retail/Loss Prevention, State & Local Government, Public
Transit/Transportation Infrastructure

Center of Excellence (httos:/Avww.securityindustry.org/kKnowledge-center/)
Member Resources (https://www.securityind ustry-org/member-resources/)
Industry Standards (https://www.securityindustry.org/industry-standards/}
Industry Events Calendar (https://www.securityindustry.org/upcoming-events/events/)

Professional Development (Https://www.secu rityindustry.org/professional-development/)

fi ¥ in @

Join SIA (https://www.securityindustry.org/join-sia/)

SIA Store (/ProductCatalog/Default.aspx)

 
Return to Browse (/Directories/Browse.aspx? Type=COMPANY)

 

(aihua Dahua Technology USA Inc.

Sean” TECHNOLOGY

 

Address: 23 Hubble.
Irvine, CA 92618-4209
United States
Website: https://www.dahuasecurity.com (https:/Awww.dahuasecurity.com).
Primary Contact
Name:
Primary Contact.
Emath
Type: Manufacturer
Member Since: 05/11/2015
Description:. Dahua Technology USA brings high-value, total security solutions to.the North American
market by focusing.on integrity and personal relationships to enhance the customer
experience, |
Industry Segments: Access Control, Alarms & intrusion, Video Surveillance
Markets Served: Aviation/Airports, Chemical Facilities, Commercial, Corporate, Federal Government,
Financial (nstttution, Food Supply/Distribution, Gaming, Healthcare, Higher Education,
Hospitality/Entertainment, K-12 Education, Port/Maritime, Residential, Retail/Loss
Prevention, State & Local Government, Public Transit/Transportation Infrastructure

Center of Excellence (https://www.securityindustry.org/knowledge-centet/)

Member Resources (https://Awww.securityindustry.org/member-resources/)

Industry Standards (https://www.securityind ustry.org/industry-standards/)
Industry Events Calendar (https://Awww.securityindustry.org/upcoming-events/events/)

Professional Development (https://www.securityindustry.org/professional-development/)

f{ Vin @
View Cart [7 m (/ProductCatalog/ViewCart.aspx) |

 

(https://www.securityindustry.org/)
(HTTPS://WWW.SECURITYINDUSTRY.ORG/KNOWLEDGE-CENTER/)
- (HTTPS://WWW.SECURITYINDUSTRY.ORG/MEMBER-RESOURCES/)
(HTTPS://WWW.SECURITYINDUSTRY.ORG/INDUSTRY-STANDARDS/)
(HTTPS://WWW.SECURITYINDUSTRY.ORG/UPCOMING-EVENTS/)
/ (HTTPS://WWW.SECURITYINDUSTRY.ORG/PROFESSIONAL-DEVELOPMENT/)

(HTTPS://WWW.SECURITYINDUSTRY.ORG/ADVOCACY/)

Company Listing

Return to Browse (/Directories/Browse.aspx?Type=COMPANY)
Honeywell Honeywell Fire Safety

Address: 12 Clintonville Road
Northford, CT 06472-1653
United States
Website: http://www.honeywell.com (http://www.honeywell.com)

Primary Contact Frederick Koons
Name:

Primary Contact
Email:
Type: Manufacturer

Member Since: 12/14/2001

Description: The Honeywell Life Safety Group is an industry leader in providing commercial fire alarms,
advanced smoke detection products and home patient remote tracking. Honeywell's
diversified line of quality fire detection and alarm control solutions includes smoke
detection and notification, conventional fire alarm panels, analog addressable systems and
advanced network and integration packages.

Industry Segments: Life Safety

Markets Served: Aviation/Airports, Chemical Facilities, Commercial, Corporate, Federal Government,
Financial Institution, Food Supply/Distribution, Gaming, Healthcare, Higher Education,

 
Wew Cart p7 ]0 itern (/ProductCatalog/ViewCart.aspx) |

 

(https:/Avww.securityindustry.org/)

 

HOE RRC E LURE (HTTPS /AVWW.SECURITYINDUSTRY.ORG/KNOWLEDGE-CENTER/}

 

“£8 (HTTPS:/AWWW.SECURITYINDUSTRY.ORG/MEMBER-RESOURCES/)

 

205 (HTTPS /AVWW.SECURITYINDUSTRY.ORG/INDUSTRY-STANDARDS/)
even? (HTTPSv/WWW.SECURITYINDUSTRY.ORG/UPCOMING-EVENTS/}

SE {HTTPS:/ AWWW. SECURITYINDUSTRY.ORG/PROFESSIONAL-DEVELOPMENT/)

 

 

walt € (HTTPS AWWW, SECURITYINDUSTRY.ORG/ADVOCACY/)}

Company Listing

Return to Browse (/Directories/Browse.aspx?7Type=COMPANY)
GE Interiogix

Address: 3043 Silent Wind Way:
Henderson, NV 89052
United States
Website: http://www.ge-interlogix.com (http:/Avww.ge-interlogix.com)

Primary Contact
Name:

Primary.Contact
Email:

Type: Manufacturer’
Member Since:
Description:
Industry Segments: Unspecified
Markets Served: Unspecified

 
Viove Cart i lo fren (/ProductCatalog/ViewCart.aspx) |

Company Listing

 

parE PE ee PTH CONE

REATTER OE RACE LE © (HTTPS/AVWW.SECU RITYINDUSTRY. ORG/KNOWLEDGE- Solut

~ Panasonic i-PRO Sensin ng Sol utions

. = a(HTTPS AAW, SECURITYINDUSTRY. ORG/MEM BER-R URCES/}
os MOT RRKATION OF AMOEKICA sraoaosy

nee S (HTTPS /WWW.SECURITYINDUSTRY.ORG/UPCOMING-EVENTS/}
Address: .800 Gessner Rd
COA Lyf (Hag PS: WWW. SECURITYINDUSTRY. ORG/PROFESSIONAL-DEVELOPMENT/)

 

 

     

y (HTTPSY/WWW, sa BGP ATGTIERI EB Rlnove CACY/)

United States

 

Website: https:/Avww.security.us.panasonic.com/
(https://www.security.us.panasonic.com/)

Primary Contact Liz Nejmeh
Name:
Primary Contact
Email:

Type: Manufacturer
Member Since: 02/14/2000.

Description: Panasonic System Networks. Company of America (PSNA), a division.of Panasonic North
America; is ah industry leader known for its video imaging expertise arid innovative
technology, marking nearly a dozen industry firsts. With a. comprehensive line of intelligent,
analog, hybrid, and IP video surveillance solutions, Panasonic's performance, quality and
reliability deliver all the security you need.

Industry Segments: Video Surveillance
Markets Served: Aviation/Airports, Cornmercial, Corporate, Financial Institution, Gating, Healthcare, Higher
Education, Hospitality/Entertainment, K-12 Education, Residential, Retail/Loss Prevention,
State & Local Goverriment, Public Transit/T: ransportation Infrastructuré

Branch Offices:

 

 

 

 

 

 
View Cart b7 (/ProductCatalog/ViewCart.aspx)

 

(https://www.securityindustry.org/)

(HTTPS://WWW.SECURITYINDUSTRY.ORG/KNOWLEDGE-CENTER/)
(HTTPS://WWW.SECURITYINDUSTRY.ORG/MEMBER-RESOURCES/)
(HTTPS://WWW.SECURITYINDUSTRY.ORG/INDUSTRY-STANDARDS/)
(HTTPS://WWW.SECURITYINDUSTRY.ORG/UPCOMING-EVENTS/)
(HTTPS://WWW.SECURITYINDUSTRY.ORG/PROFESSIONAL-DEVELOPMENT/)

(HTTPS://WWW.SECURITYINDUSTRY.ORG/ADVOCACY/)

Company Listing

Return to Browse (/Directories/Browse.aspx?7Type=COMPANY)
“» BOSCH Bosch Security Systems, Inc.

Address: 130 Perinton Parkway
Fairport, NY 14450
United States

Website: http://www.boschsecurity.us (http://www.boschsecurity.us)

Primary Contact Brian Wiser
Name:
Primary Contact
Email:
Type: Manufacturer

Member Since: 06/05/1978

Description: Bosch Security Systems is a leading global supplier of security, safety, and communications
products and systems. Protecting lives, buildings and assets is the major aim.

Industry Segments: Access Control, Life Safety, Alarms & Intrusion, Video Surveillance

Markets Served: Aviation/Airports, Chemical Facilities, Commercial, Corporate, Federal Government,
Financial Institution, Food Supply/Distribution, Gaming, Healthcare, Higher Education,
Hospitality/Entertainment, K-12 Education, Nuclear Facilities, Pharmaceutical,
Port/Maritime, Residential, Retail/Loss Prevention, State & Local Government, Public
Transit/Transportation Infrastructure
